Citation Nr: 0817205	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
cervical spine condition.  In a June 2003 rating decision, 
the RO, inter alia, denied service connection for a right hip 
condition and declined to reopen the veteran's claims for 
service connection for a stomach condition and a low back 
condition, both as secondary to a left knee disorder.  In 
January 2005, the veteran perfected an appeal on all of these 
issues.  In April 2006, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is associated 
with the record.

In March 2007, the Board denied the veteran's claim for 
service connection for a right hip disorder and remanded the 
issues of service connection for a stomach disorder and a 
lumbar spine disorder, secondary to a left knee disorder and 
service connection for a cervical spine disorder for 
additional development.  In a January 2008 rating decision, 
the RO granted service connection for degenerative changes of 
the lumbar spine and esophagitis secondary to medication.  As 
such, these issues are no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).   


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
cervical spine condition is related to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in March 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in January 2008, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until March 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination In October 2007.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

At his videoconference hearing, the veteran testified that he 
passed out while lifting weights in service and hit the 
corner of the wall with his back and neck.  He further 
testified that he hurt his neck in a tank accident when the 
tank went over an embankment and fell approximately 40 feet.  

Service medical records dated in April 1982, show that the 
veteran fell and hit the back of his head and had about 20 
seconds of unconsciousness.  X-rays of the cervical spine 
were negative and he was treated for tenderness of the 
cervical spine from trauma to the back of his head.  There 
are no other service medical records which show treatment for 
or a diagnosis of a cervical spine condition.  The veteran's 
December 1985 periodic examination report and his March 1987 
separation examination report both show a normal spine.  

Private medical records show that the veteran was in a motor 
vehicle accident in December 2002 and complained of back 
pain. 

The first post-service evidence of a neck problem is a 
February 2003 VA medical record that reflects the veteran's 
reports of neck pain.  A March 2003 magnetic resonance 
imaging (MRI) study revealed that the veteran had cervical 
myelopathy secondary to multilevel degenerative stenosis.  An 
October 2003 VA medical record shows that the veteran 
reported neck pain.  April 2004 VA medical records show that 
the veteran underwent an anterior cervical diskectomy from C3 
to C7 and fusion of his cervical spine.  The veteran's 
discharge summary reflected a diagnosis of multilevel 
cervical spondylosis with spinal cord compression and 
flattening.  

A November 2005 letter from a private physician reflects that 
the veteran was receiving care for cervical myelopathy with 
stenosis. 

An October 2007 VA examination report shows that the veteran 
reported that he had two tank accidents in service which 
affected his neck.  In one of the accidents, he was the 
driver, and in the second accident, the tank went off a 
cliff, he could not get out and had to be pulled out.  He 
reported that he had no medical follow-up for the second tank 
accident.  He stated that he has always had headaches in the 
back of his head which he felt was due to his cervical spine.  
The examiner noted that the report from the veteran's 
cervical spine surgery in 2004 shows that cervical myelopathy 
and stenosis with light kyphosis was the post-operative 
diagnosis.  The examiner noted that in August 2004, the 
veteran had an anterior cervical diskectomy from C3 to C7 
with allograft and instrumentation.  The veteran reported 
that he had been in a motor vehicle accident that he thought 
was after the surgery, since he thought he was wearing his 
neck brace.  However, the veteran indicated he had a very 
hard time with dates.  Upon examination, the veteran's 
cervical spine showed no visual abnormality.  Palpation 
showed tenderness on the low cervical spine.  Forward flexion 
was 0 to 20 degrees with discomfort at 20 degrees, extension 
was 0 to 10 degrees with discomfort at 10 degrees, right and 
left lateral flexion was 0 to 15 degrees with discomfort at 
15 degrees, left lateral flexion was 0 to 15 degrees with 
discomfort at 15 degrees and right lateral flexion was 0 to 
30 degrees with discomfort at 30 degrees.  The examiner noted 
that with repetition times six of forward flexion the veteran 
maintained his range of motion.  No spasming was noted and 
there was no change in range of motion. An x-ray of the 
cervical spine showed post surgical changes and bilateral 
foraminal stenosis radiographically, and focal densities 
adjacent to the computed tomography (CT) spinal process, 
nonspecific as to the etiology.  CT scan of the cervical 
spine showed fusion of C3 through C7, that the cervical 
vertebra were aligned, and that the maximal AP diameter of 
the cervical canal is 0.9 centimeters revealing a mild 
diffuse spinal stenosis without any obvious prominent 
posterior osteophytes to account for this.  The diagnosis was 
degenerative disc disease of the cervical spine, status post 
fusion with noted physical and x-ray findings.  

The examiner observed that, upon review of the veteran's 
claims file, there was only a note of one incident in April 
1982 when the veteran fell and hit the back of his head and 
had a loss of consciousness.  The examiner stated that he did 
not note that he had to have stitches on his head.  He did 
have an x-ray of his cervical spine which was normal.  He 
presented by ambulance with tenderness at C4 and C6.  He was 
diagnosed with a vasovagal syncope.  The examiner observed 
that the veteran did not have a recurring problem during his 
service tenure from 1982 to 1987 with cervical neck pain.  
Post-service material that was found pertaining to the 
veteran's neck, all occurred after his motor vehicle accident 
in December 2002.  For that reason, the examiner opined that 
it was not at least as likely as not (less than 50 percent) 
that his cervical spine disability is the result of some 
incident in active service including the tank accidents from 
the veteran's neck/head injuries.  The examiner further noted 
that there was no manifestation of a neck problem within one 
year of service or multiple years after his service tenure.  
There was no continuity of symptoms after discharge related 
to the veteran's neck problem.  The veteran's neck problems 
were not due to his service-connected knee problems.  The 
examiner concluded that the veteran's neck problems are 
related to the motor vehicle accident that occurred in 2002.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current neck disorder and active 
service.  The Board notes that the veteran's service medical 
records show that he was treated for neck pain after a fall 
when he hit his head.  However, this is the only reference to 
neck pain in the veteran's service medical records and 
examination reports in December 1985 and March 1987 do not 
show any treatment for or a diagnosis of a cervical spine 
disorder.  The October 2007 examiner observed that there was 
only a note of one incident in April 1982 when the veteran 
reported neck pain and that all post-service material that 
pertained to the veteran's neck was after his motor vehicle 
accident in December 2002.  The examiner opined that it was 
not at least as likely as not (less than 50 percent) that his 
current cervical spine condition was related to active 
service but that his current neck problems were related to 
the motor vehicle accident that occurred in 2002.  Thus, the 
preponderance of the medical evidence is against service 
connection for a cervical spine condition.  Accordingly, the 
service-connection claim for a cervical spine disability is 
denied.  

The Board notes that the veteran has asserted that he injured 
his back in a tank accident when he fell, and that he has had 
residuals, including headaches, since service.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering these statements in order to make a 
medical diagnosis, but instead for the purpose of 
establishing the in-service incident and the residuals.  He 
is competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In the present case, 
although the veteran has reported that he has had neck 
problems since he left service, neck treatment is not shown 
until 2003, over 15 years after service.  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for worsening symptoms since service to be more persuasive 
than the recollection of symptoms in the distant past.  As 
such, although sincere in his beliefs, the veteran is not 
found to be credible in relating a history of neck problems 
since he left service and of ongoing treatment following 
service.  There is simply no medical evidence to support 
these contentions.  

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the cervical spine, and that 
arthritis is considered a chronic disease for which service 
connection on a presumptive basis is available if it 
manifests to a compensable degree within one year after 
separation from service.  However, as there is no evidence 
that the veteran's arthritis of the cervical spine manifested 
within one year of his separation from service in June 1987, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.307, 3.309 (2007).

The veteran has claimed that his current cervical spine 
condition is related to service.  In terms of the veteran's 
own statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


